         Case 1:19-mj-00179-DAR Document 1-1 Filed 07/03/19 Page 1 of 3



                                   STATEMENT OF FACTS

        Your affiant, Kevin A. Moore, is a Special Agent with the Federal Bureau of
Investigation, and is assigned to the Violent Crimes Task Force, located at the FBI Washington
Field Office, in Washington, D.C. As discussed at length below, your affiant is currently assisting
law enforcement officers with the Metropolitan Police Department (MPD) and Prince George’s
County Police Department (PGPD) with an investigation of several armed robberies and
burglaries that are believed to have been committed by Maurice Jones (date of birth: xx/xx/xxxx;
PDID xxx-xxx) and a currently unidentified individual, from June 18, 2019 through June 30,
2019. In preparing this Statement of Facts, your affiant has reviewed multiple police reports and
summaries of interviews by law enforcement officers relating to their collective investigation,
which is detailed below. Because this Statement of Facts is being submitted for the limited
purpose of finding probable cause for the issuance of a complaint and arrest warrant, your affiant
has not included each and every fact known to your affiant and fellow law enforcement officers
concerning this investigation. Your affiant has only set forth the facts that your affiant believes
is necessary to establish probable cause for the charge set forth in the complaint and the issuance
of an arrest warrant.

       The relevant facts are as follows:

        On July 1, 2019, at approximately 10:17 a.m., the Anthem, which is located at 901 Wharf
Street, Southwest, Washington D.C. reported a theft from their building. After noticing there was
approximately $8,500 to $9,000 of liquor stolen, the security personnel reviewed surveillance
video from the location. MPD officers were called to the scene and also reviewed the surveillance
video. Officers observed that on June 30, 2019, at approximately 6:14 a.m., two suspects parked a
silver four-door sedan on the 900 block of Maine Avenue, Southwest. The suspects crossed the
street and entered into Blair Alley. Both suspects entered the Anthem through the trash room
located on Blair Alley. The next available surveillance video showed the suspects leaving the area
holding boxes containing what appeared to be liquor. The suspects carried the boxes back to the
vehicle and left the location in the vehicle. When the vehicle was making a U-Turn, the license
plate of the vehicle was clearly displayed on the surveillance footage. That license plate was
Maryland tag 9DT6559.

        A database query of the vehicle showed that it was registered to Jones with an address of
xxxxx xxxxxxxxx xxxxx, xxxxxxxx, xxxxxxxx. Law enforcement officers reviewed police
databases and obtained an image of Jones. Jones’ physical characteristics, including height,
weight, complexion, and build were consistent with one of the suspects who committed a number
of recent robbery related offenses. A check through the National Crime Information Center
revealed that the vehicle was not reported stolen. Law enforcement officers responded to xxxxx
xxxxxxxxxxx xxxxx, xxxxxxx, xxxxxxxx and observed that the silver Nissan Sentra that matched
the surveillance video and bore Maryland registration xxxxxxx was sitting in the driveway of the
residence. On July 1, 2019, at 8:29 p.m., law enforcement officers observed Jones exit the
residence at 12909 Piscataway Road, enter the subject vehicle, and drive away at which point a
stop of the vehicle was conducted. Jones provided law enforcement with a paper document from
the Maryland Motor Vehicle Administration, which listed his address as xxxxx xxxxxxxxxx xxxx.
         Case 1:19-mj-00179-DAR Document 1-1 Filed 07/03/19 Page 2 of 3



        That same evening, MPD and PGPD officers executed a search warrant at xxxxx
xxxxxxxxxx xxxxx. Jones’ wife, who was present at the residence, spoke to law enforcement and
was showed a “Be on the Look Out” (a BOLO) that was created in relation to a June 29, 2019
burglary that occurred at a restaurant called “Pisco Y Nazca,” which is located at 1823 L Street,
Northwest, Washington, D.C. Jones’ wife identified Jones as being one of the suspects in the
BOLO. In the BOLO, Jones was wearing a blue fedora hat, blue shirt, yellow traffic vest, dark
pants, black shoes, and sunglasses. Jones’ wife could not identify the other suspect identified in
the BOLO.




        During the execution of the search warrant at Jones’ residence, law enforcement officers
recovered a traffic visibility vest, blue fedora hat, black sneakers, a pair of sunglasses, and a pair
of latex gloves (all of which are shown in the surveillance video still shot above). As it pertains to
the burglary, which occurred at approximately 7:35 a.m., Jones and the unidentified individual
were observed inside the restaurant by a delivery driver who had a key to the restaurant and entered
it when it was closed. Both individuals claimed to work at the restaurant and left the location
minutes later.

        Upon reviewing the surveillance video, law enforcement officers observed that Jones and
the unidentified individual matched the description of two individuals who committed an armed
robbery minutes earlier, at approximately 7:00 a.m., at Philz Coffee, located at 1350 Connecticut
Avenue, Northwest, Washington, D.C. The Pisco Y Nazca restaurant is approximately three and a
half blocks from Philz Coffee. At that location, witnesses reported that the coffee shop was robbed
at gunpoint by two suspects. Law enforcement observed the surveillance video from the coffee
shop and observed Jones exit the driver’s seat of a silver four-door sedan and walk into the coffee
shop. Jones was wearing the same attire as he is observed in the surveillance photograph above,
but without the yellow traffic visibility vest. After a couple of minutes, the unidentified individual

                                                  2
         Case 1:19-mj-00179-DAR Document 1-1 Filed 07/03/19 Page 3 of 3



exited the front passenger side of the silver four door sedan and walked with a noticeable limp into
the coffee shop. The unidentified individual ordered a bagel and paid for it using cash. During the
process of paying for the item, the unidentified individual displayed a handgun, reached over the
counter, and grabbed money from the drawer. Jones was observed standing to the side of the
counter before the robbery and when the robbery occurred, he moved towards the front door. In
the surveillance video, Jones and the unidentified individual got back into the silver four-door
sedan and Jones drove away. Approximately $150.00 was taken from the cash register during the
armed robbery.

       Notably, while surveillance video only identifies one of the faces from the two suspects of
the above-referenced Anthem liquor robbery, that face appears to be the same unidentified
individual who committed the Pisco Y Nazca burglary with Jones.

        Your affiant is aware that Philz Coffee is an American coffee company and coffeehouse
chain based in San Francisco, California with shops in California and Washington, D.C. and by its
creation and operation, acts in interstate commerce.


                                              ___________________________________
                                              Kevin A. Moore, Special Agent
                                              Federal Bureau of Investigation

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JULY 2019.


                                              ___________________________________
                                              Deborah A. Robinson,
                                              United States Magistrate Judge
                                              For the District of Columbia




                                                 3
